Citation Nr: 1440688	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for headaches with nausea.

3.  Entitlement to service connection for a metabolic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a Decision Review Officer (DRO) in March 2008 and before the undersigned Veterans Law Judge in June 2014.  Transcripts are of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Medical evidence of record indicates that the Veteran's diagnosed diabetes mellitus may be related to an in-service metabolic syndrome.  See May 2014 Letter from VA Pharmacologist and Diabetes Educator.  But see July 2003 Wright-Patterson Air Force Base Treatment Records; July 2007 VA Diabetes Examination.  The current claim is therefore inextricably intertwined with the Veteran's claim for service connection for a metabolic syndrome, which is not currently before the Board.  See See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001) (holding that, where the facts underlying two claims are "intimately connected," the interests of judicial economy and of avoiding piecemeal litigation require the claims to be appealed together).  Further, the Board notes that VA issued a rating decision in October 2013 on the issues of entitlement to service connection for headaches with nausea and for a metabolic syndrome; however, as VA has not yet issued a Statement of the Case (SOC) in response to the Veteran's November 2013 Notice of Disagreement, the Board lacks jurisdiction over the claim.  See July 2014 Travel Board Hearing at 15.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an SOC regarding his claims for entitlement to service connection for headaches with nausea and for a metabolic syndrome. If the Veteran then perfects an appeal, return the issues to the Board.  

2. After an SOC has been issued regarding the Veteran's claim for a metabolic syndrome, obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's diabetes mellitus.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service from July 1981 to July 2001 or within one year after his July 2001 separation from service; 

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is proximately due to or, alternatively, aggravated beyond its natural progression by any service-connected disability.

The examiner should also comment on the discrepancy between the findings and opinions in July 2003 Wright-Patterson Air Force Base treatment records, the Veteran's July 2007 VA examination, and a May 2014 letter from a VA pharmacologist and diabetes educator regarding the onset and etiology of the Veteran's diabetes mellitus.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See January and May 2005 Statements; March 2008 Decision Review Officer Hearing; September 2013 Statement; November 2013 Notice of Disagreement; July 2014 Travel Board Hearing.

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



